EXHIBIT 99.3 2 DISCLAIMER Certain statements included or incorporated by reference in this document may constitute forward-looking statements under applicable securities legislation.Forward-looking statements or information typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", or similar words suggesting future outcomes or statements regarding an outlook.Forward looking statements or information in this document may include, but are not limited to: · capital expenditures; · business strategy and objectives; · reserve quantities and the discounted present value of future net cash flows from such reserves; · net revenue; · future production levels; · exploration plans; · development plans; · acquisition and disposition plans and the timing thereof; · operating and other costs; · royalty rates; · Vermilion's additional future payment in connection with the Corrib acquisition; · the timing of first commercial gas from the Corrib field; · the decision of the Corrib joint venture consortium to drill an exploratory well at the Corrib field and the timing thereof; and · estimate of Vermilion’s share of the expected gas rates from the Corrib field. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect.In addition to any other assumptions identified in this document, assumptions have been made regarding, among other things: · the ability of the Trust to obtain equipment, services and supplies in a timely manner to carry out its activities in Canada and internationally; · the ability of the Trust to market oil and natural gas successfully to current and new customers; · the timing and costs of pipeline and storage facility construction and expansion and the ability to secure adequate product transportation; · the timely receipt of required regulatory approvals; · the ability of the Trust to obtain financing on acceptable terms; · currency, exchange and interest rates; and · future oil and gas prices. Although the Trust believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward looking statements because the Trust can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by the Trust and described in the forward looking statements or information.These risks and uncertainties include but are not limited to: · the ability of management to execute its business plan; · the risks of the oil and gas industry both domestically and internationally, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand; · risks and uncertainties involving geology of oil and gas deposits; · risks inherent in the Trust's marketing operations, including credit risk; · the uncertainty of reserves estimates and reserves life; · the uncertainty of estimates and projections relating to production, costs and expenses; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · the Trust's ability to enter into or renew leases; · fluctuations in oil and gas prices, foreign currency exchange rates and interest rates; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing; 2009 Audited Annual Financial Statements – Exhibit 99.3 2 DISCLAIMER (Continued) · the ability of the Trust to add production and reserves through development and exploration activities; · general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld; · uncertainty in amounts and timing of royalty payments; · risks associated with existing and potential future law suits and regulatory actions against the Trust; and · other risks and uncertainties described elsewhere in this document or in the Trust's other filings with Canadian securities authorities. The forward-looking statements or information contained in this document are made as of the date hereof and the Trust undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2009 Audited Annual Financial Statements – Exhibit 99.3 3 MANAGEMENT’S REPORT TO UNITHOLDERS Management’s Responsibility for Financial Statements The accompanying consolidated financial statements of Vermilion Energy Trust are the responsibility of management and have been approved by the Board of Directors of Vermilion Resources Ltd., on behalf of the Trust. The financial statements have been prepared in accordance with accounting policies detailed in the notes to the financial statements and are in accordance with accounting principles generally accepted in Canada. Where necessary, management has made informed judgments and estimates of transactions that were not complete at the balance sheet date.Financial information throughout the Annual Report is consistent with the financial statements. Management ensures the integrity of the financial statements by maintaining high-quality systems of internal control. Procedures and policies are designed to provide reasonable assurance that assets are safeguarded and transactions are properly recorded, and that the financial records are reliable for preparation of the financial statements. Deloitte & Touche LLP, the Trust’s Independent Registered Chartered Accountants, have conducted an audit of the consolidated financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) and have provided their report. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control. The Board carries out this responsibility principally through the Audit Committee, which is appointed by the Board and is comprised entirely of independent Directors. The Committee meets periodically with management and Deloitte & Touche LLP to satisfy itself that each party is properly discharging its responsibilities and to review the consolidated financial statements, the Management’s Discussion and Analysis and the Report of Independent Registered Chartered Accountants before they are presented to the Board of Directors. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining an adequate system of internal control over financial reporting. Management conducted an evaluation of the effectiveness of the system of internal control over financial reporting based on the criteria established in “Internal Control– Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. A Company’s internal control system is designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company’s assets are appropriately accounted for and adequately safeguarded. Based on this evaluation, management concluded that the Trust’s system of internal control over financial reporting was effective as of December31, 2009. Deloitte & Touche LLP audited our consolidated financial statements as stated in their report which is on page 5 of this Exhibit 99.3 of Form 40-F and has issued an attestation report on our internal control over financial reporting. (“Lorenzo Donadeo”)(“Curtis W. Hicks”) Lorenzo DonadeoCurtis W. Hicks President & Chief Executive OfficerExecutive Vice President & Chief Financial Officer March 12, 2010 2009 Audited Annual Financial Statements – Exhibit 99.3 4 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors of Vermilion Resources Ltd. and Unitholders of Vermilion Energy Trust: We have audited the consolidated balance sheets of Vermilion Energy Trust and subsidiaries (the “Trust”) as at December 31, 2009 and 2008 and the consolidated statements of earnings, comprehensive income and retained earnings and cash flows for the years then ended.These financial statements are the responsibility of the Trust's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Vermilion Energy Trust and subsidiaries as atDecember 31, 2009 and 2008 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Trust's internal control over financial reporting as of December 31, 2009, based onthe criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 12, 2010 expressed an unqualified opinion on the Trust’s internal control over financial reporting. (“Deloitte & Touche LLP”) Independent Registered Chartered Accountants Calgary, Canada March 12, 2010 2009 Audited Annual Financial Statements – Exhibit 99.3 5 COMMENTS BY INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS ON CANADA-UNITED STATES OF AMERICA REPORTING DIFFERENCE The standards of the Public Company Accounting Oversight Board(United States) require the addition of an explanatory paragraph (following the opinion paragraph) when there are changes in accounting principles that have a material effect on the comparability of the Trust’s financial statements, such as the changes described in Notes 3 and 22to the consolidated financial statements.Although we conducted our audits in accordance with both Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the Board of Directors of Vermilion Resources Ltd. and Unitholders of Vermilion Energy Trust, dated March 12, 2010, is expressed in accordance with Canadian reporting standards which do not require a reference to such changes in accounting principles in the auditors’ report when the changes are properly accounted for and adequately disclosed in the financial statements. (“Deloitte & Touche LLP”) Independent Registered Chartered Accountants Calgary, Canada March 12, 2010 2009 Audited Annual Financial Statements – Exhibit 99.3 6 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors of Vermilion Resources Ltd. and Unitholders of Vermilion Energy Trust: We have audited the internal control over financial reporting of Vermilion Energy Trust and subsidiaries (the “Trust”)as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Trust's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on the Trust's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Trust maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control — Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as at and for the year ended December 31, 2009 of the Trust and our report dated March 12, 2010 expressed an unqualified opinion on these consolidated financial statements and included a separate report titled Comments by Independent Registered Chartered Accountants on Canada-United States of America Reporting Difference referring to changes in accounting principles that have a material effect on the comparability of the consolidated financial statements. (“Deloitte & Touche LLP”) Independent Registered Chartered Accountants Calgary, Canada March 12, 2010 2009 Audited Annual Financial Statements – Exhibit 99.3 7 Consolidated Balance Sheets December 31 (Thousands of Canadian dollars) ASSETS Current Cash and cash equivalents (Notes 2 and 18) $ $ Short-term investments (Note 2) Accounts receivable Crude oil inventory Derivative instruments (Note 13) Prepaid expenses and other Derivative instruments (Note 13) Future income taxes (Note 8) - Long-term investments (Notes 4 and 16) Goodwill Reclamation fund (Note 6) Capital assets (Notes 4 and 5) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Distributions payable to unitholders Derivative instruments (Note 13) - Income taxes payable Future income taxes (Note 8) - Long-term debt (Note 7) Amount due pursuant to acquisition (Note 4) - Asset retirement obligations (Note 6) Future income taxes (Note 8) Non-controlling interest - exchangeable shares (Note 10) UNITHOLDERS’ EQUITY Unitholders’ capital (Note 9) Contributed surplus (Note 9) Retained earnings $ $ APPROVED BY THE BOARD (“W. Kenneth Davidson”) (“Lorenzo Donadeo”) W. Kenneth Davidson, Director Lorenzo Donadeo, Director 2009 Audited Annual Financial Statements – Exhibit 99.3 8 Consolidated Statements of Earnings, Comprehensive Income and Retained Earnings Years Ended December 31 (Thousands of Canadian dollars, except unit and per unit amounts) REVENUE Petroleum and natural gas revenue $ $ Royalties ) ) EXPENSES AND OTHER (INCOME) EXPENSE Operating Transportation Unit based compensation (Note 11) (Gain) on derivative instruments (Note 13) ) ) Interest General and administration Foreign exchange (gain) loss ) Other (income) expense ) Depletion, depreciation and accretion EARNINGS BEFORE INCOME TAXES AND OTHER ITEMS INCOME TAXES (NOTE 8) Future ) Current ) OTHER ITEMS Non-controlling interest - exchangeable shares (Note 10) (Gain) related to equity method investment (Note 4) NET EARNINGS AND COMPREHENSIVE INCOME Retained earnings, beginning of year Distributions declared (Note 9) ) ) Repurchase of units (Note 9) - ) Unit-settled distributions on vested unit based awards (Note 9) ) ) RETAINED EARNINGS, END OF YEAR $ $ NET EARNINGS PER TRUST UNIT (NOTE 12) Basic $ $ Diluted $ $ WEIGHTED AVERAGE TRUST UNITS OUTSTANDING (NOTE 12) Basic Diluted 2009 Audited Annual Financial Statements – Exhibit 99.3 9 Consolidated Statements of Cash Flows Years Ended December 31 (Thousands of Canadian dollars) OPERATING Net earnings $ $ Adjustments: Depletion, depreciation and accretion Change in unrealized gains and losses and accruals relating to derivative contracts (Note 13) ) Unit based compensation (Gain) related to equity method investment ) ) Unrealized foreign exchange (gain) loss ) Non-controlling interest - exchangeable shares Change in unrealized gains and losses and accruals included in other (income) expense relating to investments ) Proceeds from held for trading investments - Future income taxes ) Asset retirement costs incurred (Note 6) ) ) Changes in non-cash operating working capital (Note 14) ) Cash flows from operating activities INVESTING Drilling and development of petroleum and natural gas properties ) ) Acquisition of petroleum and natural gas properties ) ) Corporate acquisition, net of cash acquired - ) Purchase of short-term investments ) ) Long-term investment (Note 4) ) Contributions to reclamation fund (Note 6) - ) Changes in non-cash investing working capital (Note 14) ) ) Cash flows used in investing activities ) ) FINANCING Decrease in long-term debt ) ) Issue of trust units for cash (Note 9) Issue of trust units pursuant to the distribution reinvestment plan - Cash distributions ) ) Repurchase of units - ) Cash flows from (used in) financing activities ) Foreign exchange (loss) gain on cash held in foreign currencies ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year (Note 18) $ $ Supplementary information - cash payments Interest paid $ $ Income taxes paid $ $ 2009 Audited Annual Financial Statements – Exhibit 99.3 10 Notes to the Consolidated Financial Statements - Years Ended December 31, 2009 and 2008 (TABULAR AMOUNTS IN THOUSANDS OF CANADIAN DOLLARS, EXCEPT UNIT AND PER UNIT AMOUNTS) 1.BASIS OF PRESENTATION Vermilion Energy Trust (the “Trust” or “Vermilion”) is an open-end unincorporated investment trust governed by the laws of the Province of Alberta and created in 2003 pursuant to a trust indenture (“Trust Indenture”).Computershare Trust Company of Canada has been appointed trustee under the Trust Indenture.The beneficiaries of the Trust are the holders of trust units. As a result of the completion of a Plan of Arrangement, former holders of common shares of Vermilion Resources Ltd. (“Resources” or the “Company”), received units of the Trust, exchangeable shares of the Company or a combination thereof, in accordance with the elections made by such holders.The Company became a subsidiary of the Trust.The Company is actively engaged in the business of oil and natural gas development, acquisition and production. 2.SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles and include the accounts of the Trust and its subsidiaries, all of which are wholly owned, on a consolidated basis.Inter-company account balances and transactions are eliminated upon consolidation. The Trust currently has no variable interest entities of which it is the primary beneficiary and accordingly the consolidated financial statements do not include the accounts of any such entities. Petroleum and Natural Gas Operations The Trust uses the full-cost method of accounting for petroleum and natural gas operations and capitalizes all exploration and development costs on a country-by-country basis. These costs include land acquisition, geological and geophysical costs, drilling on producing and non-producing properties, overhead costs related to exploration and development and other carrying charges on unproven properties. Proceeds of disposition are applied against the cost pools with no gain or loss recognized except where the disposition results in a 20% or greater change in the rate of depletion and depreciation. Amortization of these costs plus future development costs to develop proved reserves is calculated on a country-by-country basis using the unit-of-production method based on estimated proved reserves, before royalties, as determined by independent engineers. The cost of significant unevaluated properties is excluded from the depletion and depreciation base. For the purpose of the depletion and depreciation calculations, oil and gas reserves are converted to a common unit of measure on the basis of their relative energy content based on a conversion ratio of six thousand cubic feet of natural gas to one barrel of oil. Annually, the carrying value of the Trust’s petroleum and natural gas properties is compared to the sum of the undiscounted cash flows expected to result from the Trust’s proved reserves on a country-by-country basis (the “ceiling test”).If the carrying value is not fully recoverable, the amount of impairment is measured by comparing the carrying amounts of the assets to the estimated net present value of future cash flows from proved plus probable reserves.This calculation incorporates risks and uncertainties in the expected future cash flows which are discounted using a risk-free rate.Any excess carrying value above the net present value of the future cash flows would be recorded as a permanent impairment which is charged to earnings. A significant portion of the exploration, development and production activities of the Trust are conducted jointly with others and, accordingly, the consolidated financial statements reflect only the Trust’s proportionate interest in such activities. 2009 Audited Annual Financial Statements – Exhibit 99.3 11 2.SIGNIFICANT ACCOUNTING POLICIES (Continued) The Trust recognizes the estimated liability associated with an asset retirement obligation in the consolidated financial statements at the time the liability is incurred.The estimated fair value of the asset retirement obligation is recorded as a long term liability, with a corresponding increase in the carrying amount of the related asset.The capitalized amount is depleted using the unit-of-production method over the life of the proved reserves.The liability amount is increased each reporting period due to the passage of time and this accretion is charged to earnings in the period.The asset retirement obligation can also increase or decrease due to changes in the estimated timing of cash flows or changes in the original estimated undiscounted costs.Actual costs incurred upon settlement of the asset retirement obligation are charged against the asset retirement obligation to the extent of the liability recorded. The amounts recorded for depletion and depreciation of property, plant and equipment are based on estimates.The recoverability test associated with the Trust’s petroleum and natural gas properties is based on the sum of the undiscounted cash flows expected to result from the Trust’s proved reserves.The asset retirement obligation is based on estimated liabilities related to legal obligations associated with future retirement of property, plant and equipment.By their nature, these estimates are subject to measurement uncertainty and the effect on the consolidated financial statements from changes in such estimates in future years could be significant. Cash and Cash Equivalents Cash and cash equivalents include monies on deposit and guaranteed investments that have an original maturity date of not more than 90 days. Short-Term Investments Short-term investments are comprised of guaranteed investment certificates with an original maturity date of greater than 90 days. Furniture and Equipment Furniture and equipment are recorded at cost and are amortized on a declining-balance basis at rates of 20% to 50% per year. Crude Oil Inventory Inventories of crude oil, consisting of production for which title has not yet transferred to the buyer are valued at the lower of cost or net realizable value.Cost is determined on a weighted-average basis. Long-Term Investments Investments in which the Trust has significant influence are accounted for using the equity basis of accounting whereby the carrying value of the investment is increased or decreased for the Trust’s percentage of net earnings or loss and reduced by dividends paid to the Trust.In 2009 and 2008 only the Trust’s investment in Verenex Energy Inc. (“Verenex”) was subject to the equity basis of accounting.On December 21, 2009, the Trust sold its investment in Verenex (see Note 4) and accordingly, as at December 31, 2009, the Trust did not have any investments which were subject to the equity basis of accounting. Long-term investments over which the Trust does not have significant influence are carried at fair value.Dividends received or receivable from the investments are included in the Trust’s net earnings, with no adjustment to the carrying amount of the investment. Goodwill Goodwill is tested for impairment at least annually by comparing the fair value of the reporting unit with its carrying amount.If the carrying amount exceeds the fair value, an impairment loss is recognized for the excess. Revenue Recognition Revenues associated with the sale of crude oil, natural gas and natural gas liquids are recorded when title passes to the customer.For Canadian natural gas production, legal title transfer occurs at the intersection of major pipelines (referred to as the “Hub”) whereas the majority of Vermilion’s Canadian oil production is sold at the well head.In Australia, oil is sold at the Wandoo B Platform, in the Netherlands natural gas is sold at the plant gate and in France oil is sold when delivered to the pipeline or when delivered to the refinery via tanker. 2009 Audited Annual Financial Statements – Exhibit 99.3 12 2.SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments Cash and cash equivalents and short-term investments are classified as held for trading and are measured at fair value. A gain or loss arising from a change in the fair value is recognized in net earnings in the current period. Accounts receivable are classified as loans and receivables and are initially measured at fair value and are then subsequently measured at amortized cost.The carrying value approximates the fair value due to the short-term nature of these instruments. Accounts payable and accrued liabilities, distributions payable to unitholders, long-term debt and amount due pursuant to acquisition, have been classified as other financial liabilities and are initially recognized at fair value and subsequently are measured at amortized cost. Transaction costs and discounts are recorded against the fair value of long-term debt on initial recognition. All derivative, debt and equity security investments not subject to consolidation or equity method accounting have been classified as held for trading and are measured at fair value. Accordingly, gains and losses are reflected in net income in the period in which they arise. Gains and losses associated with the Trust’s investments in debt and equity securities are included in other (income) expense in the consolidated statements of earnings. Unit Compensation The Trust has unit based long-term compensation plans for directors, officers and employees of the Trust and its subsidiaries. Unit compensation expense is measured based on the fair value of the award at the date of grant.Unit compensation expense is deferred and recognized in earnings over the vesting period of the awards with a corresponding adjustment to contributed surplus. Upon vesting or exercise, the amount previously recognized in contributed surplus together with any consideration paid is recorded as an increase in unitholders’ capital.The Trust has not incorporated an estimated forfeiture rate for awards that will not vest and instead the Trust accounts for forfeitures as they occur. Per Unit Amounts Net earnings per unit are calculated using the weighted-average number of units outstanding during the period.Diluted net earnings per unit are calculated using the treasury stock method to determine the dilutive effect of unit based compensation and include the weighted-average number of exchangeable shares outstanding converted at the exchange ratio at the end of each period.The treasury stock method assumes that the aggregate of the proceeds received from the exercise of “in the money” trust unit rights and the deemed proceeds related to unrecognized unit based compensation expense are used to repurchase units at the average market price during the period.Trust unit awards outstanding are converted at estimated performance factors. Foreign Currency Translation The financial position and results of foreign subsidiaries, all of which are considered to be integrated, are translated on the following basis: -Monetary assets and liabilities are translated at the rates of exchange prevailing at the balance sheet dates; -Non-monetary assets, liabilities and related depreciation and depletion expense are translated at historical rates; and - Sales, other revenues, royalties and all other expenses are translated at an appropriately weighted average exchange rate. Any resulting foreign exchange gains and losses are included in earnings. 2009 Audited Annual Financial Statements – Exhibit 99.3 13 2.SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Taxes Future income taxes are calculated using the liability method whereby income tax liabilities and assets are recognized for the estimated tax consequences attributable to temporary differences between the amounts reported in the consolidated financial statements of the Trust and their respective tax bases using substantively enacted income tax rates in the respective jurisdictions that will be in effect when the differences are expected to reverse. The effect of a change in income tax rates on future income tax liabilities and assets is recognized in income in the period in which the related legislation is substantively enacted. The Trust is subject to current income taxes in France, the Netherlands and Australia based on the tax legislation of each respective country. Exchangeable Shares - Non-controlling Interest The exchangeable shares issued pursuant to the Plan of Arrangement were initially recorded at their pro-rata percentage of the carrying value of Resources’ equity.When the exchangeable shares are converted into trust units, the conversion is recorded as an acquisition of the non-controlling interest at fair value and is accounted for as a step acquisition.Upon conversion of the exchangeable shares, the fair value of the trust units issued is recorded in unitholders’ capital, and the difference between the carrying value of the non-controlling interest and the fair value of the trust units is recorded as capital assets, or goodwill as appropriate. Capitalized Interest Borrowing costs that are directly attributable to the acquisition or construction of an asset that necessarily takes a substantial period of time to get ready for its intended use are capitalized as part of the cost of that asset. 3.NEW ACCOUNTING POLICIES On January 1, 2009, the Trust adopted Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3064, “Goodwill and Intangible Assets” which replaced Section 3062, “Goodwill and Other Intangible Assets” and Section 3450, “Research and Development Costs”.Section 3064 incorporates guidance addressing when an internally developed intangible asset meets the criteria for recognition as an asset.The adoption of this standard did not impact the Trust’s consolidated financial statements. Effective January 1, 2009, the Trust adopted EIC 173, “Credit Risk and the Fair Value of Financial Assets and Financial Liabilities”.This abstract concludes that for all financial assets and liabilities measured at fair value, including derivative instruments, an entity’s own credit risk and the credit risk of the counterparty should be taken into account when determining fair value.The adoption of this abstract did not impact the Trust’s consolidated financial statements. On July 1, 2009, the Trust adopted the amendments to Section 3855 “Financial Instruments – Recognition and Measurement”.The amendments clarify that reclassification out of the held for trading category of an embedded derivative in a contract that can not be measured separately is prohibited.The adoption of this amendment did not have an impact on the Trust’s consolidated financial statements. In June 2009, the CICA amended Section 3862, “Financial Instruments – Disclosures” to require certain additional disclosures relating to the determination of fair values. The amendments require that an entity disclose a fair value hierarchy classification for each class of financial instruments. The amendments are effective for annual financial statements ending on or after September 30, 2009 and these financial statements reflect the additional disclosure requirements. As the amendments relate strictly to disclosure, they did not have a material impact on the financial statements of the Trust. 2009 Audited Annual Financial Statements – Exhibit 99.3 14 4.ACQUISITIONS AND DISPOSITIONS a) Corrib Acquisition On July 30, 2009, the Trust completed its previously announced acquisition of an 18.5% non-operated interest in the Corrib gas field located off the northwest coast of Ireland for cash consideration of $136.8 million.Pursuant to the terms of the acquisition agreement, the Trust will make an additional future payment to the vendor, the amount of which will be between US $135 million and US $300 million depending on the date when first commercial gas is achieved. Management currently expects that first commercial gas will be achieved by the end of 2012. To reflect the future payment due to the vendor, the Trust has recognized a non-current liability which was determined by calculating the expected value of the payment based on management’s initial estimate at the date of acquisition that first commercial gas would occur at the end of 2011 and then discounting the resulting amount.The discount rate used to present value this obligation was 8%, which is the Trust’s best estimate of the interest rate that would result from an arm’s length borrowing transaction associated with the purchase of these assets.During the year ended December 31, 2009, $3.2 million of interest expense associated with the unwinding of the discount on this obligation was capitalized.The cost of this acquisition, which is not a business combination for accounting purposes, was allocated as follows: Capital assets $ Future income tax assets Asset retirement obligation ) Working capital ) Total consideration $ Comprised of: Cash $ Present value of estimated future payment due to vendor Total consideration $ As a result of revised estimates associated with the timing of first commercial gas subsequent to the compilation of the purchase price allocation above, management prospectively adjusted the discounted amount of consideration due to the vendor.This adjustment resulted in a decrease in the discounted amount due to the vendor of $56.3 million, a decrease in the value of capital assets of $75.7 million and an increase in associated future income tax assets of $18.8 million.These adjustments are reflected in the Trust’s consolidated balance sheet at December 31, 2009. b)Disposition of Verenex and Related Party Transaction On December 21, 2009, Vermilion completed the previously announced sale of its 18.8 million shares of Verenex, representing the Trust’s entire investment in that entity, at $7.29 per share resulting in net proceeds of $136.5 million.The gain associated with this sale transaction was $80.5 million and is reflected as a gain related to equity method investment on the consolidated statement of earnings.Also included within the gain related to equity method investment on the consolidated statement of earnings is the equity method loss of $3.2 million for the period prior to the sale transaction. During the first quarter of 2009, the Trust acquired a gross overriding royalty (“GORR”) from Verenex for cash consideration of $4.5 million.At the time, the Trust owned 42% of Verenex.The transaction was accounted for at the exchange amount and is recorded as acquisition of petroleum and natural gas properties on the consolidated statement of cash flows. c)Canada Acquisition On January 31, 2008, the Trust completed a Canadian acquisition of natural gas producing assets and gross-overriding royalties on oil producing properties for cash consideration of $44.1 million: The purchase price relating to this asset acquisition was allocated as follows: Capital assets $ Asset retirement obligation ) Total consideration $ 2009 Audited Annual Financial Statements – Exhibit 99.3 15 5.CAPITAL ASSETS Cost Accumulated Depletion, Depreciation and Amortization Net Book Value Petroleum and natural gas properties and equipment $ $ $ Furniture and equipment $ $ $ Cost Accumulated Depletion, Depreciation and Amortization Net Book Value Petroleum and natural gas properties and equipment $ $ $ Furniture and equipment $ $ $ As at December 31, 2009, the Trust excluded $20.4 million (2008 - $nil) of undeveloped properties from the depletion and depreciation calculation.During the year, the Trust capitalized $4.2 million (2008 - $4.4 million) of overhead costs related to exploration and development activities. The Trust performed ceiling tests at December 31, 2009 and 2008 to assess whether the carrying value of petroleum and natural gas properties and equipment is recoverable.Based on the calculations, the undiscounted future cash flows from the Trust’s proved reserves exceeded the carrying values of the Trust’s petroleum and natural gas properties and equipment at December 31, 2009 and 2008 and therefore, the carrying values are considered recoverable. The benchmark prices used in the December 31, 2009 calculations are as follows: CDN$/BOE Canada France Netherlands Australia Ireland $ $
